Case: 19-50792     Document: 00515587317          Page: 1    Date Filed: 10/02/2020




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 2, 2020
                                   No. 19-50792                   Lyle W. Cayce
                                                                       Clerk

   James W. Robertson, Sr.,

                                                            Plaintiff—Appellant,

   Robertson Technologies, Incorporated,

                                                                          Appellant,

                                       versus

   Intratek Computer, Incorporated; Allan Fahami; Roger
   Hayes Rininger,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-373


   Before Wiener, Engelhardt, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          The question presented is whether a federal whistleblower statute, 41
   U.S.C. § 4712, renders unenforceable an arbitration agreement between
   James Robertson and his former employer, Intratek. It does not. The district
   court therefore correctly enforced the arbitration agreement between
   Robertson and Intratek. But the district court erred in compelling arbitration
Case: 19-50792      Document: 00515587317            Page: 2     Date Filed: 10/02/2020




                                      No. 19-50792


   of claims not covered by that agreement. So we affirm in part, reverse in part,
   and remand for further proceedings.
                                           I.
          Intratek conditioned Robertson’s employment on his willingness to
   sign an arbitration agreement. That agreement said:
          I hereby agree, pursuant to the policy, to submit to binding
          arbitration any employment related controversy, dispute or
          claim between me and the Company, its officers, agents or
          other employees, including but not limited to . . . tort claims . . .
          and claims for violation of any federal, state, or other
          government law, statute, regulation, or ordinance, except
          claims for workers’ compensation and unemployment
          insurance benefits.
          I understand that by agreeing to arbitration, I am waiving the
          right to a trial by jury of the matters covered by the Arbitration
          policy.
   The “Arbitration policy,” in turn, covered “[a]ny controversy, dispute or
   claim between any employee and the Company, or its officers, agents or other
   employees related to employment.” Robertson signed the agreement on June
   17, 2011, and began working on July 11. While at Intratek, Robertson provided
   various information and technology services to the United States
   Department of Veterans Affairs (“VA”).
          Intratek fired Robertson in September 2015. Not long after, Robertson
   filed a whistleblower complaint with the Office of the Inspector General for
   the VA. Robertson alleged that Allan Fahami, Intratek’s CEO, bribed VA
   officials to secure lucrative government contracts. According to the
   whistleblower complaint, a VA employee named Roger Rininger accepted
   bribes from Fahami and Intratek. An investigation followed. At the time
   Robertson filed suit, it remained ongoing.




                                           2
Case: 19-50792        Document: 00515587317         Page: 3   Date Filed: 10/02/2020




                                     No. 19-50792


          On May 7, 2018, Robertson filed suit in federal district court against
   Intratek, Fahami, and Rininger. Robertson alleged that Intratek violated 41
   U.S.C. § 4712 by firing him for reporting misconduct. Robertson further
   alleged that the defendants tortiously interfered with Robertson’s business
   relationships.
          Intratek and Fahami moved to stay the suit and compel arbitration of
   the claims against them. Rininger—who worked for the VA—obviously was
   not a party to the Intratek-Robertson arbitration agreement. So Rininger and
   Robertson “agreed to effectively stay the case as it pertained to Mr.
   Rininger” until the court ruled on the motion to compel arbitration.
          The district court referred the matter to a magistrate judge. The
   magistrate judge decided that 41 U.S.C. § 4712 didn’t bar arbitration of the
   whistleblower claim. It also found that all of Robertson’s claims (including,
   apparently, those against Rininger) fell within the scope of the arbitration
   agreement. Furthermore, the magistrate judge determined that the case
   should be dismissed instead of stayed, as “each of Plaintiff’s claims is subject
   to arbitration.”
          Robertson filed objections to the magistrate judge’s recommendation
   on December 20, 2018. Then, on January 29, 2019, Robertson moved to
   amend his complaint and add his company, Robertson Technologies, Inc.
   (“Robertsontek”), as a plaintiff. Intratek and Fahami filed their opposition
   to Robertson’s objections and his motion to amend his complaint.
   Meanwhile, Rininger and Robertson stipulated that Rininger could wait until
   21 days after any ruling on the motion to compel arbitration before filing an
   answer to the original complaint.
          The district court adopted the report and recommendation of the
   magistrate judge and denied Robertson’s motion to amend his complaint. On
   the motion to amend, the district court found that “Robertson’s proposal to




                                          3
Case: 19-50792      Document: 00515587317           Page: 4   Date Filed: 10/02/2020




                                     No. 19-50792


   add his alter ego, Robertson Technologies, Inc., amounts to a tactical
   maneuver to avert the real possibility that this action will be compelled to
   arbitration.” As for the magistrate judge’s recommendation, the court
   overruled all of Robertson’s objections. The court also explained that “all of
   Robertson’s claims are subject to arbitration.” Thus the court granted the
   motion to compel arbitration and dismissed the case without prejudice. The
   court entered final judgment. Robertson timely appealed.
          We review a grant of a motion to compel arbitration de novo, Dealer
   Comput. Servs., Inc. v. Old Colony Motors, Inc., 588 F.3d 884, 886 (5th Cir.
   2009), and a denial of leave to amend pleadings for abuse of discretion,
   Filgueira v. U.S. Bank Nat’l Ass’n, 734 F.3d 420, 422 (5th Cir. 2013).
                                         II.
          The principal question on appeal is one of first impression in our
   Circuit: whether Robertson can use 41 U.S.C. § 4712 to escape the arbitration
   agreement he signed. Statutory text says no. So does Supreme Court
   precedent. And the legislative history is irrelevant.
                                         A.
          In general, federal law requires federal courts to enforce arbitration
   agreements. In 1925, Congress enacted the Federal Arbitration Act (“FAA”)
   “as a response to judicial hostility to arbitration.” CompuCredit Corp. v.
   Greenwood, 565 U.S. 95, 97 (2012). Section 2 of the FAA provides that written
   arbitration agreements are generally “valid, irrevocable, and enforceable,
   save upon such grounds as exist at law or in equity for the revocation of any
   contract.” 9 U.S.C. § 2. Section 2 thus obligates courts to enforce arbitration
   agreements according to their terms “unless the FAA’s mandate has been
   overridden by a contrary congressional command.” CompuCredit, 565 U.S.
   at 98 (quotation omitted).




                                          4
Case: 19-50792         Document: 00515587317               Page: 5      Date Filed: 10/02/2020




                                          No. 19-50792


           To show a “contrary statutory command,” the party opposing
   arbitration must show that “Congress intended to preclude a waiver of a
   judicial forum” for the claims at issue. Gilmer v. Interstate/Johnson Lane
   Corp., 500 U.S. 20, 26 (1991). If “Congress intended the substantive
   protection afforded by a given statute to include protection against waiver of
   the right to a judicial forum,” the Supreme Court has said “that intention
   will be deducible from text or legislative history.” Mitsubishi Motors Corp. v.
   Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628 (1985).1 Throughout this
   inquiry, courts should keep “in mind that ‘questions of arbitrability must be
   addressed with a healthy regard for the federal policy favoring arbitration.’”
   Gilmer, 500 U.S. at 26 (quotation omitted).
           The Court recently “stressed that the absence of any specific
   statutory discussion of arbitration or class actions is an important and telling
   clue that Congress has not displaced the Arbitration Act.” Epic Sys. Corp. v.
   Lewis, 138 S. Ct. 1612, 1627 (2018). The Court explained:
           In many cases over many years, this Court has heard and
           rejected efforts to conjure conflicts between the Arbitration
           Act and other federal statutes. In fact, this Court has rejected
           every such effort to date (save one temporary exception since
           overruled), with statutes ranging from the Sherman and
           Clayton Acts to the Age Discrimination in Employment Act,


           1
              The Court has also indicated that a contrary congressional command may be
   discerned from “an ‘inherent conflict’ between arbitration and [another statute’s]
   underlying purposes.” Gilmer, 500 U.S. at 26. It’s not clear whether statutory purpose
   remains a part of the Court’s prescribed inquiry on this issue. See CompuCredit, 565 U.S.
   at 95–108 (analyzing issue without considering statutory purpose). But see id. at 675
   (Sotomayor, J., concurring in the judgment) (stating that purpose remains relevant to this
   inquiry). In any event, Robertson hasn’t advanced any argument on statutory purpose and
   thus has forfeited the issue. See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“An
   appellant abandons all issues not raised and argued in its initial brief on appeal.” (emphasis
   omitted)).




                                                 5
Case: 19-50792      Document: 00515587317          Page: 6    Date Filed: 10/02/2020




                                    No. 19-50792


          the Credit Repair Organizations Act, the Securities Act of
          1933, the Securities Exchange Act of 1934, and the Racketeer
          Influenced and Corrupt Organizations Act.
Ibid. (collecting cases). Thus, the party opposing arbitration—and urging a
   congressional command contrary to the FAA—faces a high bar.
          Robertson cannot hurdle it with 41 U.S.C. § 4712. We start, as always,
   with the statutory text. See Whitlock v. Lowe (In re DeBerry), 945 F.3d 943,
   947 (5th Cir. 2019). Section 4712 requires a complainant like Robertson to
   exhaust administrative remedies before filing suit. See 41 U.S.C. § 4712(b),
   (c)(1). And § 4712 further specifies that administrative remedies are
   exhausted when the agency acts or fails to act for specified time periods:
          (2) Exhaustion of remedies.—If the head of an executive
          agency issues an order denying relief under [(c)](1) or has not
          issued an order within 210 days after the submission of a
          complaint under subsection (b), or in the case of an extension
          of time under paragraph (b)(2)(B), not later than 30 days after
          the expiration of the extension of time, and there is no showing
          that such delay is due to the bad faith of the complainant, the
          complainant shall be deemed to have exhausted all
          administrative remedies with respect to the complaint, and the
          complainant may bring a de novo action at law or equity against
          the contractor or grantee to seek compensatory damages and
          other relief available under this section in the appropriate
          district court of the United States, which shall have jurisdiction
          over such an action without regard to the amount in
          controversy. Such an action shall, at the request of either party
          to the action, be tried by the court with a jury. An action under
          this paragraph may not be brought more than two years after
          the date on which remedies are deemed to have been
          exhausted.
Id. § 4712(c)(2). Robertson wrenches out of context the second sentence of
   this paragraph—“[s]uch an action shall, at the request of either party to the




                                          6
Case: 19-50792     Document: 00515587317           Page: 7   Date Filed: 10/02/2020




                                    No. 19-50792


   action, be tried by the court with a jury”—and says it provides him a
   freestanding “right” or “remedy” to a jury trial. Then he argues that his jury
   trial “right” or “remedy” cannot be waived in an employment agreement:
          (7) Rights and remedies not waivable.—The rights and
          remedies provided for in this section may not be waived by any
          agreement, policy, form, or condition of employment.
Id. § 4712(c)(7). Thus, Robertson concludes, § 4712(c)(2) and (7) preclude
   Intratek from taking away his “right” or “remedy” of a jury trial by enforcing
   the arbitration agreement.
          Robertson confuses the rights and remedies created by § 4712 with the
   means it provides to secure them. Section 4712 creates whistleblower rights:
   “An employee of a contractor, subcontractor, grantee, or subgrantee or
   personal services contractor may not be discharged, demoted, or otherwise
   discriminated against as a reprisal for” blowing the whistle on certain
   government-contracting abuses. Id. §4712(a)(1). And § 4712 creates an
   administrative apparatus to review whistleblowers’ complaints and to afford
   them administrative remedies. Id. § 4712(b). Section 4712 further specifies
   that “[a]n action under this paragraph may not be brought more than two
   years after the date on which remedies”—that is, administrative remedies—
   “are deemed to have been exhausted.” Id. § 4712(c)(2) (emphasis added).
   Thus, the text and structure of § 4712 make clear that a jury trial is one way
   to vindicate a whistleblower’s statutory rights after the whistleblower
   exhausts administrative remedies; the jury trial is not itself a “right” or
   “remedy” created by § 4712.
                                        B.
          A long line of Supreme Court precedent confirms our interpretation
   of § 4712. Start with 14 Penn Plaza LLC v. Pyett, 556 U.S. 247 (2009). The
   question presented was whether the FAA required enforcement of a




                                         7
Case: 19-50792      Document: 00515587317           Page: 8    Date Filed: 10/02/2020




                                     No. 19-50792


   “provision in a collective-bargaining agreement that clearly and
   unmistakably require[ed] union members to arbitrate claims arising under the
   Age Discrimination in Employment Act of 1967 (ADEA).” Id. at 251. The
   Court held yes. Id. at 274.
          In so holding, the Court dismantled an argument much like
   Robertson’s. Pyett claimed that the ADEA provided “a ‘[substantive] right’
   to proceed in court.” Id. at 259 (alteration in original; quoting 29 U.S.C.
   § 626(f)(1)). And ADEA said that “[a]n individual may not waive any right
   or claim under this chapter unless the waiver is knowing and voluntary.” 29
   U.S.C. § 626(f)(1). No matter, the Court said. “[T]he agreement to arbitrate
   ADEA claims is not the waiver of a substantive right as that term is employed
   in the ADEA.” 14 Penn Plaza, 556 U.S. at 259 (quotation omitted). For that
   reason, the Court criticized an earlier decision for “confus[ing] an agreement
   to arbitrate those statutory claims with a prospective waiver of the
   substantive right.” Id. at 265 (discussing Alexander v. Gardner-Denver Co.,
   415 U.S. 36 (1974)).
          The Court took pains to correct that confusion: “The decision to
   resolve ADEA claims by way of arbitration instead of litigation does not waive
   the statutory right to be free from workplace age discrimination; it waives
   only the right to seek relief from a court in the first instance.” Id. at 265–66;
   see also Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 123 (2001). On that
   account, the “right” to a judicial forum wasn’t a “right” protected by the
   waiver limitation at all. 14 Penn Plaza, 556 U.S. at 259; see also McLeod v. Gen.
   Mills, Inc., 856 F.3d 1160, 1164 (8th Cir. 2017) (holding ADEA’s antiwaiver
   provision “refers narrowly to waiver of substantive ADEA rights or claims—
   not, as the former employees argue, the ‘right’ to a jury trial or the ‘right’ to
   proceed in a class action”).




                                          8
Case: 19-50792      Document: 00515587317           Page: 9    Date Filed: 10/02/2020




                                     No. 19-50792


          CompuCredit teaches the same lesson. There, the issue was whether
   arbitration could be compelled for claims under the Credit Repair
   Organizations Act (“CROA”). CompuCredit, 565 U.S. at 96 (discussing 15
   U.S.C. §§ 1679 et seq.). CROA provided a private cause of action to those
   aggrieved by the conduct of credit repair organizations. Id. at 98. The statute
   also had an antiwaiver provision. It declared that “[a]ny waiver by any
   consumer of any protection provided by or any right of the consumer under
   this subchapter” was “void” and could “not be enforced by any Federal or
   State court or any other person.” 15 U.S.C. § 1679f(a).
          Nonetheless, the Court rejected the notion that CROA “provide[d]
   consumers with a ‘right’ to bring an action in court.” CompuCredit, 565 U.S.
   at 100. The statute’s references to court proceedings didn’t change that
   outcome. The Court observed that “[i]t is utterly commonplace for statutes
   that create civil causes of action to describe the details of those causes of
   action, including the relief available, in the context of a court suit.” Ibid. So
   “[i]f the mere formulation of the cause of action in this standard fashion were
   sufficient to establish the contrary congressional command overriding the
   FAA, valid arbitration agreements covering federal causes of action would be
   rare indeed.” Id. at 100–01 (quotation omitted). Of course, they are not rare.
   See id. at 101 (citing Gilmer, 500 U.S. at 28; Shearson/Am. Exp., Inc. v.
   McMahon, 482 U.S. 220, 240 (1987); Mitsubishi Motors, 473 U.S. at 637).
   Relying on those holdings, the CompuCredit Court determined that the
   waiver of “initial judicial enforcement” wasn’t a waiver of a right covered by
   the antiwaiver provision. Ibid.
          These cases reflect the Supreme Court’s dogged insistence that
   Congress speak with great clarity when overriding the FAA. See, e.g., Epic
   Sys., 138 S. Ct. at 1627. That long line of decisions has also given Congress
   even more reason to use pellucid language in antiwaiver provisions. Cf.
   CompuCredit, 565 U.S. at 104 n.4 (observing that a line of cases dating back



                                          9
Case: 19-50792     Document: 00515587317            Page: 10   Date Filed: 10/02/2020




                                     No. 19-50792


   decades gave Congress reason to write clear antiwaiver provisions); id. at 116
   (Ginsburg, J., dissenting) (“Our decisions have increasingly alerted Congress
   to the utility of drafting antiwaiver prescriptions with meticulous care.”). As
   the Court observed in Epic Systems, Congress has “shown that it knows how
   to override the Arbitration Act when it wishes.” 138 S. Ct. at 1626. It didn’t
   do that with 41 U.S.C. § 4712.
                                         C.
          The Supreme Court has also said legislative history is a data point in
   this inquiry. See Mitsubishi Motors, 473 U.S. at 628. But cf. CompuCredit, 565
   U.S. at 96–105 (not discussing legislative history). Both parties zero in on the
   same slice of legislative history—a prior Senate draft version of the
   antiwaiver provision. It said: “The rights and remedies provided for in this
   section may not be waived by any agreement, policy, form, or condition of
   employment, including by any predispute arbitration agreement, other than an
   arbitration provision in a collective bargaining agreement.” 158 Cong. Rec.
   S6142 § 844 (Sept. 11, 2012) (Senate Amendments to H.R. 4310) (emphasis
   added). The House rejected that italicized language.
          The Supreme Court has told us that such drafting history “tells us
   nothing.” Murphy v. Smith, 138 S. Ct. 784, 790 n.2 (2018). The legislators
   who voted to drop the italicized “including” clause might’ve thought it was
   “flabby duplication.” Ibid. Or perhaps they dropped it because they
   substantively disagreed with it. See ibid. “There is no way to know, and we
   will not try to guess.” Ibid. And whatever that deletion might (or might not)
   mean, this wee snippet of legislative history can’t provide anything like the
   clarity needed to override the FAA. Cf. CompuCredit, 565 U.S. at 103 (noting
   that if Congress meant to displace arbitration provisions, “it would have done
   so in a manner less obtuse than what respondents suggest”); Azar v. Allina
   Health Servs., 139 S. Ct. 1804, 1815 (2019) (“So in the end and at most, we




                                         10
Case: 19-50792      Document: 00515587317            Page: 11   Date Filed: 10/02/2020




                                      No. 19-50792


   are left with exactly the kind of murky legislative history that we all agree
   can’t overcome a statute’s clear text and structure.”). Therefore, § 4712’s
   history does nothing to change our reading of its plain text.
                                          III.
           The next question is whether the arbitration policy covers
   Robertson’s claims against Intratek, Fahami, and Rininger. It plainly does for
   the first two. It plainly does not for the third one.
                                           A.
           We start with Intratek and its CEO Fahami. Intratek, Fahami, and
   Robertson are all governed by an arbitration policy that Robertson signed at
   the beginning of his employment. The relevant text of the arbitration policy
   says:
           Any controversy, dispute or claim between any employee and
           the Company, or its officers, agents or other employees related
           to employment, shall be settled by binding arbitration, at the
           request of either party. . . .
           The Claims which are to be arbitrated under this Policy
           include, but are not limited to claims for wages and other
           compensation, claims for breach of contract (express or
           implied), claims for violation of public policy, tort claims, and
           claims for discrimination and/or harassment (including, but
           not limited to, race, religious creed, color, national origin,
           ancestry, physical disability, mental disability, medical
           condition, marital status, age, pregnancy, sex or sexual
           orientation) to the extent allowed by law, and claims for
           violation of any federal, state, or other government law, statute,
           regulation, or ordinance, except for claims for workers’
           compensation and unemployment insurance benefits.
           Robertson makes two arguments. Both border on frivolous. First, he
   says the policy applies to “any employee,” so it does not apply to Robertson




                                           11
Case: 19-50792        Document: 00515587317              Page: 12        Date Filed: 10/02/2020




                                          No. 19-50792


   because Intratek fired him. But the policy expressly mentions claims for
   unemployment insurance benefits. If the policy only covered claims by current
   employees, it wouldn’t need to mention unemployment at all. We refuse to
   read that clause as surplusage. See Hawthorne Land Co. v. Equilon Pipeline Co.,
   LLC, 309 F.3d 888, 893 (5th Cir. 2002) (“A contract should be interpreted
   so as to avoid neutralizing or ignoring a provision or treating it as
   surplusage.”); Ewing Constr. Co., Inc. v. Amerisure Ins. Co., 420 S.W.3d 30,
   37 (Tex. 2014) (similar).
           Second, Robertson argues that the arbitration policy expressly applies
   to specified claims and makes no mention of the wrongful-termination and
   tortious-interference claims he brought against Intratek. Robertson’s
   premise is wrong because the policy explicitly covers claims under “any
   federal . . . law” (like Robertson’s claim under § 4712), as well as “state . . .
   law” and “tort” (like Robertson’s claims for wrongful termination and
   tortious interference). Moreover, the policy applies to claims that “include,
   but are not limited to,” the specified examples. The policy also applies to
   “[a]ny controversy, dispute or claim between any employee and the
   Company, or its officers, agents or other employees related to employment.”
   And Robertson cannot seriously contest that his claims are “related to [his]
   employment” at Intratek.2 The policy plainly applies to Robertson’s claims


           2
              Consider, for example, Robertson’s tortious-interference claim. Robertson
   alleges that Intratek and Fahami first fired him and then defamed him to his would-be future
   business partners. Had Robertson’s relationship with his employer not gone awry, Intratek
   and Fahami would’ve lacked a motive to defame him. What Robertson calls a “campaign
   of tortious interference,” was, as counsel acknowledged, a “response to [Robertson]
   opposing illegal activity . . . while he was employed” at Intratek. Oral Arg. 12:49 to 13:01.
   Thus, the content and cause of the “campaign of tortious interference” both relate to
   Robertson’s employment with Intratek.




                                                12
Case: 19-50792      Document: 00515587317           Page: 13   Date Filed: 10/02/2020




                                     No. 19-50792


   against Intratek. See Neal v. Hardee’s Food Sys., Inc., 918 F.2d 34, 37 (5th Cir.
   1990).
                                          B.
            The same is not true of Robertson’s claims against Rininger. Rininger
   is a VA official. He therefore (obviously) never signed any employment
   contract with Intratek, much less an employment-related arbitration
   agreement. And although nonsignatories can be compelled to arbitrate under
   certain conditions, see Bridas S.A.P.I.C. v. Gov’t of Turkmenistan, 345 F.3d
   347, 355–56 (5th Cir. 2003), Robertson never moved to arbitrate his claims
   against Rininger. Nor did the district court explain any basis (lawful or
   otherwise) for compelling arbitration of Robertson’s claims against Rininger.
   It’s with good reason, then, that neither Rininger nor Intratek even attempt
   to explain how claims against Rininger could be arbitrable. The district
   court’s decision to compel arbitration of these claims was erroneous.
                                         IV.
            Finally, we face the question of whether the district court abused its
   discretion by denying Robertson’s motion to amend his complaint. It did not.
            Rule 15 says courts “should freely give leave [to amend] when justice
   so requires.” Fed. R. Civ. P. 15(a)(2). Though that’s a generous standard,
   “leave to amend can be properly denied where there is a valid justification.”
   Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006). Valid
   justifications include undue delay, bad faith, and dilatory motive. See Cantú
   v. Moody, 933 F.3d 414, 424 (5th Cir. 2019) (quotation omitted). The district
   court also may consider “whether the facts underlying the amended
   complaint were known to the party when the original complaint was filed.”
   Southmark Corp. v. Schulte Roth & Zabel (In re Southmark Corp.), 88 F.3d 311,
   316 (5th Cir. 1996). We review denial of leave to amend pleadings for abuse
   of discretion. Filgueira, 734 F.3d at 422.




                                          13
Case: 19-50792     Document: 00515587317           Page: 14   Date Filed: 10/02/2020




                                    No. 19-50792


           The district court denied Robertson leave to add his company
   (Robertsontek) as a co-plaintiff. It’s not as if Robertson was previously
   unaware of his own company’s existence or potential interest in the case. Nor
   was Robertson unaware of the risk that a federal court would enforce his
   arbitration agreement with Intratek. Still he waited nine months—until the
   magistrate judge recommended compelling arbitration—to move for leave to
   add a party who could not be compelled to arbitrate. That led the district
   court to conclude that Robertson’s motion was an untimely “tactical
   maneuver” meant to “challenge the effect of the Report and
   Recommendation” by preventing arbitration of the claims against Intratek
   and Fahami. That was not an abuse of discretion. See Cantú, 933 F.3d at 424;
   Whitaker v. City of Houston, 963 F.2d 831, 836 (5th Cir. 1992).
           Nor can Robertson demand leave to amend under Rule 19. That rule
   requires the joinder of necessary parties so long as they won’t deprive the
   court of subject-matter jurisdiction. Fed. R. Civ. P. 19(a)(1); see also
   Lincoln Prop. Co. v. Roche, 546 U.S. 81, 90 (2005) (“Rule 19 provides for the
   joinder of parties who should or must take part in the litigation to achieve a
   just adjudication.” (quotation omitted)). “Rule 19 is designed to protect the
   interests of absent persons as well as those already before the court from
   multiple litigation or inconsistent judicial determinations.” 7 Charles
   Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal
   Practice & Procedure § 1602, at 22 (3d ed. 2001) (emphasis added).
           On this record, however, Rule 19 is inapplicable. The district court
   described Robertsontek as Robertson’s “alter ego.” Because Robertsontek
   was merely Robertson’s alter ego, it wasn’t absent from or necessary to the
   suit.




                                         14
Case: 19-50792   Document: 00515587317          Page: 15   Date Filed: 10/02/2020




                                 No. 19-50792


                             *        *         *
         The district court’s judgment is AFFIRMED in part, REVERSED
   in part, and REMANDED for further proceedings consistent with this
   opinion.




                                      15